797 F.2d 1478
41 Fair Empl. Prac. Cas. (BNA) 1003,41 Empl. Prac. Dec. P 36,443, 34 Ed. Law Rep. 368
Edna H. SOBEL, M.D. and Bella C. Clutario, M.D. on behalf ofthemselves and on behalf of other professional facultymembers employed by the Defendant Yeshiva University,similarly situated, Plaintiffs,Edna H. Sobel, M.D., Plaintiff-Appellant-Cross-Appellee,Equal Employment Opportunity Commission,Plaintiff-Intervenor, Appellee,v.YESHIVA UNIVERSITY, Ephraim Friedman, M.D., Chester Edelman,Jr., M.D., Emanuel Genn, Henry L. Barnett, M.D., Labe C.Scheinberg, Harold Schulman, M.D., Neal Bricker, M.D.,Edward J. Hehre, M.D., Henry P. Lauson, M.D., and Arthur S.Abramson, M.D., Defendants-Appellees,Yeshiva University, Defendant-Appellee-Cross-Appellant.United States Court of Appeals Second Circuit.
Nos. 1451, 1526, Dockets 85-9019, 85-9061.
Argued Aug. 12, 1986.Decided Aug. 20, 1986.

Appeal from a judgment of the United States District Court for the Southern District of New York;  Gerard L. Goettel, Judge.


1
Eleanor Jackson Piel, New York City, for plaintiff-appellant-cross-appellee Edna H. Sobel.


2
Daniel Riesel, New York City (Mark A. Chertok, Lawrence R. Sandak, Gerald A. Bodner, Sive, Paget & Riesel, New York City, of counsel), for defendant-appellee-cross-appellant Yeshiva University.


3
Dianna B. Johnston, Washington, D.C., for plaintiff-intervenor, appellee E.E.O.C.


4
Before PRATT and MINER, Circuit Judges, and EDWARD D. RE, Chief Judge of the United States Court of International Trade, sitting by designation.

PER CURIAM:

5
In this Title VII case plaintiffs, full-time faculty members of the Albert Einstein College of Medicine of Yeshiva University, appearing individually and on behalf of a class of women similarly situated, claimed that Yeshiva University discriminated against them on the basis of their sex.  After a bench trial the court below concluded that plaintiffs failed to present a prima facie case of pay discrimination and, accordingly, dismissed the claim.   See Sobel v. Yeshiva University, 566 F. Supp. 1166, 1168 (S.D.N.Y.1983).


6
After the district court issued its opinion the Supreme Court decided the case of Bazemore v. Friday, --- U.S. ----, 106 S. Ct. 3000, 92 L.Ed.2d 315(1986).  Because the court below did not have the benefit of the views of the Supreme Court in Bazemore, particularly with respect to the significance of pre-act discrimination and the evidentiary weight to be afforded multiple regression analysis, we remand for reconsideration and if necessary, further proceedings in light of Bazemore.


7
Reversed and remanded.